Citation Nr: 1518912	
Decision Date: 05/01/15    Archive Date: 05/13/15

DOCKET NO.  09-08 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait).

2.  Entitlement to a total rating based on unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

James A. DeFrank, Counsel



INTRODUCTION

The Veteran had active service from March 1968 to November 1970. 

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 and rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida and a September 2014 rating decision issued by the VA RO in Decatur, Georgia.  

In the June 2007 rating decision, the RO determined that new and material evidence had not been submitted to reopen a claim for service connection for Meniere's disease (claimed as vertigo and cerebellar gait).  

In a May 2013 decision, the Board determined that new and material evidence had been received to reopen the claim for entitlement to service connection for benign paroxysmal positional vertigo and remanded the claim on the merits for additional development.

In October 2013, this issue of entitlement to service connection for benign paroxysmal positional vertigo was again remanded for additional development.

In the September 2014 rating decision, the RO, in part, denied entitlement to a TDIU.

The Board notes that there is an electronic claims file associated with the Veteran's claim, which contains relevant evidence that will be considered by the Board in this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.




REMAND

Following a review of the Veteran's claims file, the Board finds that further development is required prior to the adjudication of the claims for entitlement to service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait) and entitlement to a TDIU.

One of the matters the Board must address is which issue or issues are properly before it at this time.  Under the provisions of 38 U.S.C.A. §7105(a), an appeal to the Board must be initiated by a notice of disagreement and completed by a substantive appeal after a statement of the case is furnished to the veteran.  In essence, the following sequence is required: There must be a decision by the RO, the veteran must express timely disagreement with the decision, VA must respond by explaining the basis of the decision to the veteran, and finally the veteran, after receiving adequate notice of the basis of the decision, must complete the process by stating his argument in a timely- filed substantive appeal.  See 38 C.F.R. §§ 20.200, 20.201, 20.202, and 20.203.

As noted above, in a September 2014 rating decision, the RO, in part, denied entitlement to a TDIU.  In a January 2015 correspondence, the Veteran indicated that he disagreed with the September 2014 rating decision and that he was unemployable due to his service-connected posttraumatic stress disorder (PTSD) disability.  

While the Veteran expressed disagreement with the September 2014 rating decision, it appears that no subsequent statement of the case was ever issued.  Under Manlincon v. West, 12 Vet. App. 238, 240 (1999), the Board must instruct the RO that the issue of entitlement to a TDIU remain pending in appellate status (see 38 C.F.R. § 3.160(c)) and requires further action.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 19.26.  In this regard, it is noteworthy that this claim is not before the Board at this time and will only be before the Board if the Veteran files a timely substantive appeal.  The Board's actions regarding this issue are taken to fulfill the requirements of the Court in Manlincon. 

Regarding the claim for service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait), VA is obliged to provide an examination or an opinion when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A (d) (West 2002).  The evidence of a link between current disability and service must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The threshold for finding a link between current disability and disease or injury in service is low.  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

If the medical evidence of record is insufficient, or, in the opinion of the Board, of doubtful weight or credibility, the Board is always free to supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises in its decisions that clearly support its ultimate conclusions.  However, it is not free to substitute its own judgment for that of such an expert.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991). 

As noted above, the Board remanded this matter in May 2013 and October 2013 for further development.  As part of the October 2013 remand, the Board noted that the August 2013 VA examination, which determined that the Veteran's diagnosed benign paroxysmal positional vertigo (BPPV) was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness, was not complete as it did not account for the fact that the Veteran had been granted service connection for bilateral hearing loss and tinnitus.

Accordingly, the Board instructed the RO to provide another etiological medical opinion for the claim for service connection for benign paroxysmal positional vertigo (claimed as vertigo and cerebellar gait) to take into account the fact that the Veteran had been granted service connection for bilateral hearing loss and tinnitus. 

Pursuant to the Board's remand, the Veteran was afforded both an audiological and ENT (ear, nose, and throat) examination in December 2013.  The December 2013 VA ENT examiner assessed the Veteran with BBPV of the right ear.  While the December 2013 VA ENT examiner diagnosed the Veteran with BBPV of the right ear, both examiners failed to provide an opinion as to whether it was at least as likely as not (50 percent or greater probability) that current benign paroxysmal positional vertigo had its onset due to disease or injury sustained in service.

Accordingly, the December 2013 VA examination report does not comply with the Board's October 2013 instructions.  The United States Court of Appeals for Veterans Claims has held that a remand confers on the veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  On remand, the December 2013 examiner should amend his examination report in accordance with the Board's October 2013 directives cited herein. 

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for the disabilities on appeal.  After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder.  

Appropriate efforts must be made to obtain all available VA treatment records.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  The RO should issue a statement of the case to the Veteran addressing the mattes of entitlement to a TDIU, including citation to all relevant law and regulation pertinent to this claim.  The Veteran must be advised of the time limit for filing a substantive appeal.  38 C.F.R. § 20.302(b).  Then, only if the appeal is timely perfected, this issue is to be returned to the Board for further appellate consideration, if otherwise in order.

3.  Return the claims file to the ENT examiner that examined the Veteran in December 2013.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  If the new examiner feels that an actual physical examination is necessary, such examination should be scheduled.

The examiner should furnish an opinion as to whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current benign paroxysmal positional vertigo was due to a disease or injury sustained in service.  The examiner should note that service connection has been granted for hearing loss and tinnitus, and discuss the significance, if any, of VA's recognition that the Veteran's hearing loss and tinnitus were incurred in service.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  Then, perform any additional development necessary, and then readjudicate the Veteran's claim.  If his claim remains denied, he should be provided with a Supplemental Statement of the Case (SSOC).  After the Veteran has been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




